           Case 1:17-cv-04797-RA Document 104 Filed 07/23/21 Page 1 of 1


                     LAW OFFICE OF JOHN A. SCOLA, PLLC
                                        90 Broad Street, Suite 1023
                                         NEW YORK, NY 10004

 TEL: 212.785.1060                                                      FAX: 212.785.1066


                                             July 22, 2021

 Sent via ECF
 Honorable Judge Ronnie Abrams
 United States District Court
 Southern District of New York
 40 Foley Square, Courtroom 1506
 New York, New York 10007                        Re:      Olaechea v. City of New York et al.
                                                          Docket No.: 1:17-CV-004797

 Dear Judge Abrams,

        I write on behalf of the Plaintiff in the above captioned matter. Plaintiff has just learned that
our witness, Valentin Khazin, who lives in Indiana, will be unable to appear next week for trial. He
originally thought he would be able to make it back for the trial but informed us today that he will
be unable. As such Plaintiff respectfully requests that Mr. Khazin be allowed to testify in this matter
virtually by remote video link rather than in person, similarly to defense witness Michael Diaz.
Defense counsel consents to this request.

         I thank the Court for its time and consideration with this matter.


                                                 Very truly yours,

                                                          /s/

                                                 John Scola, Esq.




                                                                        Application granted.

                                                                                        SO ORDERED.

                                                                          ________________________
                                                                                 Hon. Ronnie Abrams
                                                                                       July 23, 2021
